Citation Nr: 1538673	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-27 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for total abdominal hysterectomy and bilateral salpingo-oophorectomy residuals.  

2.  Entitlement to service connection for an anterior right fibroid.  

3.  Entitlement to service connection for endometriosis.  

4.  Entitlement to a compensable disability evaluation for the Veteran's hypothyroidism and total thyroidectomy residuals for the period prior to May 17, 2010.  

5.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's hypothyroidism and total thyroidectomy residuals for the period on and after May 17, 2010.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from September 1992 to April 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Winston-Salem, North Carolina Regional Office (RO) which denied service connection for total abdominal hysterectomy and salpingo-oophorectomy residuals, an anterior right fibroid, and endometriosis.  In June 2011, the RO, in pertinent part, increased the disability evaluation for the Veteran's hypothyroidism and total thyroidectomy residuals from noncompensable to 10 percent and effectuated the award as of May 17, 2010.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In her February 2014 Appeal to the Board (VA Form 9), the Veteran requested a 

videoconference hearing before a Veterans Law Judge.  She was scheduled for a September 2015 videoconference hearing.  In an August 2015 written statement, the Veteran indicated that "I mistakenly marked the wrong box on the form" and "I would like to decline the video hearing and prefer to wait for a future visit by a member of the Board."  The requested hearing before a Veterans Law Judge sitting at the RO has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

